

115 HR 4858 IH: Clearing Local Impediments Makes Broadband Open to New Competition and Enhancements
U.S. House of Representatives
2018-01-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 4858IN THE HOUSE OF REPRESENTATIVESJanuary 19, 2018Ms. Eshoo (for herself and Mr. McKinley) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo clarify section 224 of the Communications Act of 1934 as not limiting the ability of a State to adopt a one touch make ready policy for pole attachments, and for other purposes. 
1.Short titleThis Act may be cited as the Clearing Local Impediments Makes Broadband Open to New Competition and Enhancements or the CLIMB ONCE Act. 2.State adoption of one touch make ready policy for pole attachments (a)ConstructionNothing in section 224 of the Communications Act of 1934 (47 U.S.C. 224) or the implementing rules of the Federal Communications Commission shall be construed to limit the ability of a State to adopt a one touch make ready policy with respect to pole attachments. 
(b)Development of model policyNot later than 180 days after the date of the enactment of this Act, the Commission shall publish recommendations on best practices, including a model policy, relating to the implementation of a one touch make ready policy by a State. (c)Definitions In this section: 
(1)CommissionThe term Commission means the Federal Communications Commission.  (2)One touch make ready policyThe term one touch make ready policy means, with respect to the addition or modification of a pole attachment, regulations relating to the activity undertaken in order to prepare the pole, duct, conduit, or right-of-way for the addition of a new attachment including the ability of an attacher to perform all make ready work in a single trip to the pole and a requirement of the designation by a pole owner or utility of a list of at least two approved contractors for each pole, duct, conduit, or right-of-way to perform all such activity. 
(3)Pole attachment; State; utilityThe terms pole attachment, State, and utility have the meanings given those terms in section 224(a) of the Communications Act of 1934 (47 U.S.C. 224(a)). 